Case 15-33877        Doc 27     Filed 12/19/18     Entered 12/19/18 11:06:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-33877
         Thurman L Pryor

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/05/2015.

         2) The plan was confirmed on 12/04/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/11/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 38.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,206.00.

         10) Amount of unsecured claims discharged without payment: $20,135.64.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-33877        Doc 27      Filed 12/19/18    Entered 12/19/18 11:06:50                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor             $19,629.68
         Less amount refunded to debtor                          $369.68

 NET RECEIPTS:                                                                                   $19,260.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,000.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $988.08
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,988.08

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 ALL CREDIT LENDERS              Unsecured         650.00          0.00             0.00           0.00       0.00
 AMERICREDIT FINANCIAL DBA GM F Secured        10,404.00     10,404.00        10,404.00      10,404.00     753.74
 AMERICREDIT FINANCIAL DBA GM F Unsecured             NA          31.01            31.01           9.25       0.00
 ASCENSION SERVICES              Unsecured         146.00        146.05           146.05          43.55       0.00
 CITY OF AURORA                  Unsecured           0.00        600.00           600.00        178.93        0.00
 COMENITY CAPITAL BANK           Unsecured           0.00        541.03           541.03        161.34        0.00
 EXPRESS CASH MART OF ILLINOIS L Unsecured         750.00          0.00             0.00           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           800.00        701.80           701.80        209.29        0.00
 QUANTUM3 GROUP                  Unsecured     13,000.00       6,484.03         6,484.03      1,933.61        0.00
 QUANTUM3 GROUP                  Unsecured           0.00        405.77           405.77        121.01        0.00
 QUANTUM3 GROUP                  Unsecured           0.00        429.25           429.25        128.01        0.00
 WEBBANK/FINGERHUT               Unsecured         405.00           NA               NA            0.00       0.00
 FINGERHUT                       Unsecured         500.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK              Unsecured         576.00           NA               NA            0.00       0.00
 FIRST PREMIER BANK              Unsecured         576.00           NA               NA            0.00       0.00
 HENNESSY & WALKER GROUP         Unsecured      3,000.00            NA               NA            0.00       0.00
 AAA COMMINITY FINANCE           Unsecured         850.00           NA               NA            0.00       0.00
 ADVANCE AMERICA                 Unsecured         450.00           NA               NA            0.00       0.00
 AT&T                            Unsecured      1,000.00            NA               NA            0.00       0.00
 BILL ME LATER                   Unsecured         700.00           NA               NA            0.00       0.00
 COMCAST                         Unsecured         950.00           NA               NA            0.00       0.00
 KIETH A BROWN DDS               Unsecured         200.00           NA               NA            0.00       0.00
 OPPORTUNITY FINANCIAL           Unsecured         400.00           NA               NA            0.00       0.00
 PRESENCE MERCY MEDICAL CENTE Unsecured            750.00           NA               NA            0.00       0.00
 RUSH COPLEY MEDICAL CENTER      Unsecured         750.00           NA               NA            0.00       0.00
 SPRINT                          Unsecured         500.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-33877     Doc 27    Filed 12/19/18    Entered 12/19/18 11:06:50                Desc        Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim         Claim        Principal        Int.
 Name                          Class    Scheduled      Asserted      Allowed         Paid           Paid
 STONEBERRY                 Unsecured         200.00           NA           NA             0.00         0.00
 TMOBILE                    Unsecured         500.00           NA           NA             0.00         0.00
 US CELLULAR                Unsecured         500.00           NA           NA             0.00         0.00
 SFC CENTRAL BANKRUPTCY     Unsecured      1,500.00         873.10       873.10         260.37          0.00
 VERIZON                    Unsecured         600.00        230.78       230.78           68.82         0.00


 Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $0.00              $0.00                    $0.00
       Mortgage Arrearage                               $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                     $10,404.00         $10,404.00                  $753.74
       All Other Secured                                $0.00              $0.00                    $0.00
 TOTAL SECURED:                                    $10,404.00         $10,404.00                  $753.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00                $0.00
        Domestic Support Ongoing                         $0.00                 $0.00                $0.00
        All Other Priority                               $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                       $10,442.82           $3,114.18                   $0.00


 Disbursements:

        Expenses of Administration                       $4,988.08
        Disbursements to Creditors                      $14,271.92

 TOTAL DISBURSEMENTS :                                                                   $19,260.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-33877        Doc 27      Filed 12/19/18     Entered 12/19/18 11:06:50            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/18/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
